Sandler, J. P., dissents in a memorandum as follows:
In terms of the criminal act for which the defendant was convicted, I agree that a sentence appropriate to the conviction as reduced by the court would seem fairer than the sentence required by law under the judgment of conviction appealed from. In reaching the preferable human result under the facts presented, however, the court’s memorandum opinion misinterprets the plain meaning of the governing section in a manner that is likely to have unintended consequences in other cases.
*436Penal Law § 155.20 (1) provides in pertinent part: "[V]alue means the market value of the property at the time and place of the crime, or if such cannot be satisfactorily ascertained, the cost of replacement of the property within a reasonable time after the crime.”
The trial record provides an adequate basis for the trial court’s judgment that in this case the market value of the property at the time and place of the crime could not be "satisfactorily ascertained.” Accordingly, it was appropriate under the statute to determine value on the basis of "the cost of replacement of the property within a reasonable time after the crime.”
The term "cost of replacement” seems to me clearly incompatible with an inquiry into the actual condition of the stolen property. The principle underlying "cost of replacement” is that value is to be measured by the amount that would be required to replace that which was stolen. If, of course, there was a market value for used equipment of the type with which we are concerned, that market value would represent the value of the property under the relevant statute. But the evidence indicates that there was no market in used equipment, which is the very reason that the court permitted the jury to consider evidence on the cost of replacement.
With the single arguable exception of People v Medina (111 AD2d 653, appeal dismissed 67 NY2d 644), none of the authorities cited in the court’s memorandum are relevant to the issue before us. All involve cases in which the prosecutor undertook to establish market value, not cost of replacement, and did so on the basis of the original purchase price. The issue addressed in the decisions referred to was whether or not the original purchase price, given the lapse of time since the purchase and the evidence or lack of evidence bearing on the condition of the property at the time of the larceny, was sufficient to establish the market value of the property in accordance with the People’s burden to establish the particular value required by the relevant statute.
In Medina (supra), the only case even to refer to the cost of replacement, it is apparent that the reference was a passing one in an opinion primarily focused on market value, in which the court did not undertake a serious analysis of the issue before us.
A somewhat closer issue is presented by the fact that the evidence of the cost of replacement adduced—$598.24—was the cost of replacing the entire telephone coin box unit, and *437that no evidence was presented as to the separate value of the receiver, which was not found in the possession of the defendant. It seems to me obvious as a matter of common experience that the receiver could not conceivably have represented more than half the value of the entire unit, and that the jury therefore had an adequate basis for concluding that the cost of replacement of that which was found in defendant’s possession was more than the $250 required at the time of the event.
Accordingly, the judgment of the Supreme Court, Bronx County (Martin Klein, J.), rendered April 29, 1985, which convicted defendant of criminal possession of stolen property in the second degree and sentenced him to a prison term of 2 to 4 years, should be affirmed.